



Exhibit 10.1


2019 Awards


FORM OF PERFORMANCE-VESTED RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO THE
ALLEGHENY TECHNOLOGIES INCORPORATED 2017 INCENTIVE PLAN


This Performance-Vested Restricted Stock Unit Agreement (this “Agreement”) is
made as of the 27th day of February, 2019 (the “Grant Date”) by and between
ALLEGHENY TECHNOLOGIES INCORPORATED, a Delaware company (the “Company”), and
«First_Name» «Middle_Initial» «Last_Name» (the “Participant”).
WHEREAS, the Company sponsors and maintains the Allegheny Technologies
Incorporated 2017 Incentive Plan (the “Incentive Plan”);
WHEREAS, the Company desires to encourage the Participant to remain an employee
of the Company and, during such employment, to contribute substantially to the
financial performance of the Company;
WHEREAS, to provide that incentive, the Company awarded the Participant the
number of performance-vested restricted stock units (singular “PSU” and plural
“PSUs”) shown below, related to the common stock of the Company, $0.10 par value
per share (“Common Stock”), subject to the terms and conditions of this
Agreement, including restrictive covenants, set forth herein;
WHEREAS, the PSUs are subject to the Company’s attainment of the performance
requirements set forth in Section 3 of this Agreement (the “Performance Goals”)
and the Participant’s ongoing employment by the Company until the end of the
Performance Period, except as otherwise provided herein;
WHEREAS, the Company and the Participant desire to evidence the award of the
PSUs and the terms and conditions applicable thereto in this Agreement; and
WHEREAS, capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Incentive Plan.
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, including the Restrictive Covenants set forth in Section 11 of this
Agreement, and intending to be legally bound, the Company and the Participant
agree as follows:
1.Grant of PSUs. The Company hereby grants to the Participant a target amount of
«Actual_PSU_Shares_Awarded» PSUs (subject to adjustment as provided in Section
3(d) of the Incentive Plan) as of the Grant Date. The target amount of PSUs
represents the right to receive an equivalent number of Shares upon the
achievement of the Performance Goals referenced in Section 3 below at the target
level of achievement set forth herein, subject to the terms and conditions set
forth in this Agreement and the Incentive Plan. The actual number of Shares in
respect of the PSUs that become earned and vested shall be determined based on
the level of achievement of the Performance Goals, as determined by the
Committee in accordance with Section 3 below (or Section 7(a), upon a Change in
Control), except as otherwise provided herein.





--------------------------------------------------------------------------------







2.Performance Period. The Performance Period for the PSUs shall be the period
commencing on January 1, 2019 and ending on December 31, 2021.


3.Performance Goals and Payment of PSUs.


(a)The PSUs may be earned based on the achievement of the Performance Goals
measured over the Performance Period as described below (except as otherwise
provided in Section 7(a) below upon a Change in Control) and subject to the
Participant’s continuous employment with the Company through the conclusion of
the Performance Period, except as otherwise provided in Section 4 of this
Agreement.


(b)Fifty percent (50%) of the target amount of PSUs (the “Earnings Portion”)
shall be eligible to become earned and vested based on the Company’s achievement
of aggregate Earnings during the Performance Period. For purposes of this
Agreement, “Earnings” means aggregate Net Income (from continuing operations)
attributable to the Company. The Committee has established Threshold, Target and
Maximum levels of achievement for the Earnings Portion of the target PSU award,
as set forth below, and the Earnings Portion shall become earned and vested in
accordance with the following schedule:
Earnings
Achievement Level
Award Payout
Less than $365 million
Below Threshold
0%
$365 million
Threshold
50%
$729 million
Target
100%
$1,094 million or greater
Maximum
200%



(c)The remaining fifty percent (50%) of the target amount of PSUs (the “ROCE
Portion”) shall be eligible to become earned and vested based on the Company’s
achievement of aggregate Return on Capital Employed or “ROCE” during the
Performance Period. For purposes of this Agreement, “Return on Capital Employed”
means the three-year average of annual net operating profit after taxes divided
by average annual net assets during the Performance Period. The Committee has
established Threshold, Target and Maximum levels of achievement for the ROCE
Portion of the target PSU award, as set forth below, and the ROCE Portion shall
become earned and vested in accordance with the following schedule:
ROCE
Achievement Level
Award Payout
Less than 3.60%
Below Threshold
0%
3.60%
Threshold
50%
7.21%
Target
100%
10.81% or greater
Maximum
200%



(d)If achievement with respect to either the Earnings Performance Goal or the
ROCE Performance Goal occurs at a level between the Threshold and Target levels
of achievement, or between the Target and Maximum levels of achievement, then
the percentage of the Earnings Portion or the ROCE Portion, respectively, that
becomes earned and vested shall be interpolated between the percentages set
forth in the tables above on a straight-line basis.





--------------------------------------------------------------------------------







(e)[In addition to the foregoing, the number of PSUs that become earned and
vested under this Agreement based on the level of achievement of the Performance
Goals shall be increased or decreased by the percentage (not to exceed twenty
percent (20%) of the target number of PSUs initially awarded) determined in
accordance with the schedule below based on the Company’s Total Shareholder
Return (“TSR”) during the Performance Period (determined as set forth on
Appendix A hereto), as compared to that of the TSR Peer Group set forth on
Appendix A hereto and calculated in accordance with the methodology set forth on
Appendix A hereto (the “TSR Modifier”).


Percentile Performance        Modifier


Less than 25%            -20%
25th but less than 40th        -10%
40th but less than 60th        0
60th but less than 75th        +10%
75th or more            +20%


No increase under this Section 3(e) shall cause the maximum number of PSUs which
become vested to exceed 200% of the initial target award. In other words, the
increase due to the TSR Modifier shall not cause a number of PSUs in excess of
the number that may be earned for the Maximum achievement level established by
the Committee to be earned.]
(f)As soon as administratively practicable following the end of the Performance
Period, the Committee shall determine the amount of Earnings and Return on
Capital Employed achieved by the Company during the Performance Period [and the
Company’s relative TSR for the Performance Period]1 and the resulting extent to
which the PSUs have been earned during the Performance Period.


4.Termination of Service Prior to the End of the Performance Period. Except as
otherwise provided in this Section 4, if, prior to the end of the Performance
Period, the Participant experiences a Termination of Service, whether initiated
by either party and for any reason, all rights of the Participant to the PSUs
shall terminate immediately and be forfeited in their entirety without
compensation to the Participant, and the forfeited PSUs shall be canceled.


(a) Termination of Service Due to Death or Disability Prior to a Change in
Control. If, during the Performance Period and prior to a Change in Control, the
Participant experiences a Termination of Service due to the Participant’s death
or Disability (as defined in Appendix [A][B]2 , then the PSUs shall be deemed to
have been earned by the Participant in the target amount set forth in Section 1
hereof, all rights of the Participant with respect to such target amount of PSUs
shall become immediately vested as of the date of such Termination of Service,
and the Shares with respect thereto shall be delivered as soon as reasonably
practicable (and in no event later than thirty (30) days) following the date of
such Termination of Service, provided that, prior to the delivery date, the
Participant does not breach any of the restrictive covenants set forth herein.
Notwithstanding the foregoing, if the Participant experiences a Termination of
Service due to Disability (other than during the two (2)-year period following a
Section 409A CIC) and the Participant is (or prior to January 1, 2021 would be)
Retirement eligible (without regard to any consent requirement), such Shares
shall be delivered on the Scheduled Settlement Date (as defined in Section 5),
provided that, prior to the delivery date, the Participant does not breach any
of the restrictive covenants set forth herein.
                                     
1 Applicable to certain senior leadership award recipients.
2 Depending on whether or not the award is subject to the TSR modifier/Section
3(e))







--------------------------------------------------------------------------------





(b) Termination of Service Due to Retirement Prior to a Change in Control. If,
during the Performance Period and prior to a Change in Control, the Participant
experiences a Termination of Service due to the Participant’s Retirement (as
defined in Appendix [A][B]4 , then the continued service requirement shall lapse
and the number of vested Shares shall equal the product of (i) the number of
Shares underlying the PSUs that would be earned based on the level of
achievement of the Performance Goals as determined by the Committee and (ii) a
fraction, the numerator of which is equal to the number of months the
Participant was employed by the Company during the Performance Period (including
any month during which the Participant remained employed by the Company for at
least fifteen (15) days) and the denominator of which is equal to the total
number of months in the Performance Period (the “Proration Fraction”), with the
resulting number of vested Shares to be delivered on the Scheduled Payment Date,
provided that, prior to the delivery date, the Participant does not breach any
of the restrictive covenants set forth herein.


(c) Certain Terminations Following a Change in Control. If, during the
Performance Period, a Participant experiences a Termination of Service (i) at
any time following a Change in Control due to the Participant’s death,
Disability or Retirement , or (ii) during the two (2)-year period following a
Change in Control, due to a termination by the Company without Cause [or a
resignation by the Participant for Good Reason (as defined in Appendix [A][B]5
hereto)]6 , any Replacement Award (as defined in Section 7 below) granted in
respect of the PSUs (for the avoidance of doubt, with the number of Shares
subject to the PSUs to equal the number of Shares determined to be earned in
accordance with Section 7(a) below and without proration upon Retirement) shall
vest in full immediately upon the date of Termination of Service, and the Shares
with respect thereto shall be delivered as soon as reasonably practicable (and
in no event later than thirty (30) days) following the date of such Termination
of Service, subject to any required delay under Section 12 below.
Notwithstanding the foregoing, if (A) such Change in Control is not a Section
409A CIC or the Termination of Service due to Disability or Retirement occurs
after the second anniversary of such Change in Control and (B) the Participant
is (or prior to January 1, 2021 would be) Retirement eligible (without regard to
any consent requirement) or the PSUs otherwise constitute nonqualified deferred
compensation, subject to Section 409A of the Code the acceleration of which
would result in tax penalties under Section 409A of the Code, such Shares shall
be delivered as soon as reasonable practicable (and in no event later than
thirty (30) days following December 31, 2021.


5.Settlement of the Earned and Vested PSUs.


(a)General. As soon as reasonably practicable following the Committee’s
determinations pursuant to Section 3(f) above (and in no event later than the
first to occur of the date that is thirty (30) days following the date of such
determination and March 15, 2022) (such settlement date, the “Scheduled
Settlement Date”) or at the time specified in Section 4 and subject to Section
12 below, the earned portion of the PSUs shall be settled by the issuance of
Shares. If a Replacement Award is provided in connection with a Change in
Control and is not previously settled or forfeited as provided herein, the
Replacement Award shall be settled as soon as practical (and in no event later
than thirty (30) days) following December 31, 2021. For the avoidance of doubt,
if a Replacement Award is not provided in connection with a Change in Control
the earned PSUs (as determined in accordance with Section 7(a)) shall be settled
as soon as practicable (and in no event later than ten (10) days) following the
Change in Control; provided that, notwithstanding the foregoing, any Shares in
respect of PSUs that constitute nonqualified deferred compensation subject to
Section 409A shall be delivered at the earliest practicable date permitted by
Section 409A that does not result in the
                                     


4 Depending on whether or not the award is subject to the TSR modifier/Section
3(e))
5 Depending on whether or not the award is subject to the TSR modifier/Section
3(e)
6 Applicable to executives who are party to a Change in Control Severance
Agreement





--------------------------------------------------------------------------------





imposition of tax penalties under Section 409A (taking into account the
immediately following sentence and the payment timing rules of Section 4(c) that
would apply to a Replacement Award). Nothing herein shall preclude the Company
from settling the PSUs upon a Section 409A CIC, if they are not replaced by a
Replacement Award, to the extent such settlement is effectuated in accordance
with Treas. Regs. § 1.409A-3(j)(4)(ix)(B).
(b)Method of Delivery. In settlement of the vested PSUs, the Company shall
deliver, or cause to be delivered to the Participant, Shares in the form of a
certificate or proof of ownership in an aggregate amount equal to the number of
Shares deliverable to the Participant in respect of the PSUs vesting on such
date, unless the Company is using book-entry, in which case, the Company shall
credit such Shares to the Participant’s account. In any case, such Shares shall
not be subject to transfer restrictions and shall not bear any legend or
electronic notation limiting transferability. Upon payment or crediting of such
Shares, the vested PSUs shall be deemed fully settled and the Participant shall
have no further rights in respect of such PSUs. No fractional Share shall be
issued and any fractional vested PSU shall be rounded down to the nearest whole
number, other than following a Change in Control, in which case the rules
applicable to fractional Shares under the transaction agreement shall govern.


6.Rights as a Stockholder. Until the issuance of the Shares subject to the PSUs
(as evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a holder of Common Stock shall exist with respect to the
PSUs.


7.Change in Control.


(a)Determination of the Performance Goals. If a Change in Control occurs prior
to the completion of the Performance Period, the Performance Goals shall be
deemed achieved, as of immediately prior to the date of the Change in Control,
at the greater of (i) target level and (ii) the level of achievement of the
Performance Goals, as determined by the Committee prior to the Change in Control
(including with respect to the TSR Modifier), based on performance through the
latest date preceding the Change in Control as to which performance can, as a
practical matter, be determined (but not later than the end of the Performance
Period), and from and after the date of the Change in Control, the number of
Shares subject to the PSUs shall be fixed based on such determination.


(b)Vesting. If a Change in Control occurs prior to the completion of the
Performance Period, the PSUs (if and to the extent not previously forfeited)
that are earned at the level set forth in Section 7(a) above shall vest
effective as of such Change in Control, except to the extent that another award
meeting the requirements of Section 11(c) of the Incentive Plan (as determined
by the Committee as of immediately prior to the Change in Control, in its sole
discretion) is provided to the Participant to replace the earned PSUs (any award
meeting the requirements of Section 11(c) of the Incentive Plan, a “Replacement
Award”). From and after the Change in Control, any such Replacement Award shall
vest solely based on the Participant’s service through December 31, 2021,
subject to accelerated vesting on certain terminations of employment as set
forth in Section 4 above. Notwithstanding the foregoing provisions of this
Section 7(b), if the Participant has incurred a Termination of Service due to
Retirement prior to the Change in Control, the Proration Fraction shall apply to
the PSUs that are determined to be earned under Section 7(a) above. If
Replacement Awards are provided, from and after the Change in Control,
references herein to the PSUs shall refer to the Replacement Awards, and
references to the Company include any surviving successor entity following the
Change in Control, in each case unless the context clearly indicates otherwise.





--------------------------------------------------------------------------------







8.Withholding. No later than the date as of which an amount first becomes
includible in the gross income of the Participant or subject to any applicable
tax for federal income tax purposes with respect to any PSUs, the Participant
shall pay to the Company, or make arrangements satisfactory to the Company
regarding the payment of, all federal, state and local income and employment
taxes that are required by applicable laws and regulations to be withheld with
respect to such amount. The Participant may direct the Company to deduct any
such taxes from any payment otherwise due to the Participant, including the
delivery of Shares that gives rise to the withholding requirement. The Company’s
obligation to deliver the Shares underlying the PSUs (or to make a book-entry or
other electronic notation indicating ownership of the Shares) is subject to the
condition precedent that the Participant either pay or provide for the amount of
any such withholding.


9.No Right to Continued Employment; Effect on Benefit Plans. This Agreement
shall not confer upon the Participant any right with respect to continuance of
his or her employment or other relationship, nor shall it interfere in any way
with the right of the Company, or any of its direct or indirect subsidiaries, to
terminate his or her employment or other relationship, at any time. Income
realized by the Participant pursuant to this Agreement shall not be included in
the Participant’s earnings for the purpose of any benefit plan in which the
Participant may be enrolled or for which the Participant may become eligible,
unless otherwise specifically provided for in such plan.


10.Participant Representations. In connection with the grant of the PSUs, the
Participant represents the following:


(a)The Participant has, if and to the extent deemed necessary or advisable in
the judgment of the Participant, reviewed with the Participant’s own tax
advisors the federal, state, local and foreign tax consequences of this
Agreement and the transactions contemplated hereby.


(b)The Participant is relying solely on such advisors, if any, and not on any
statements or representations of the Company or any of its agents. The
Participant understands that the Participant (and not the Company) shall be
responsible for the Participant’s own tax liability that may arise as a result
of this Agreement and the transactions contemplated hereby.


(c)The Participant has received, read and understood this Agreement and the
Incentive Plan and agrees to abide by and be bound by their respective terms and
conditions.


11.Restrictive Covenants.


(a)Non-Competition. While employed by the Company and for a period of one (1)
year after the Participant’s Termination of Service with the Company for any
reason, the Participant shall not, directly or indirectly, serve as an owner,
principal, partner, employee, consultant, officer, director or agent of an
entity, including a sole proprietorship, that engages or is planning to engage
in any business in which the Company is engaged in any market in which the
Company is engaged at the time of the Participant’s Termination of Service,
including, without limitation, the production and delivery of materials and
products for the aerospace and defense, oil and gas/chemical and hydrocarbon
processing industries, and electrical energy, medical, automotive, food
equipment and appliance, and construction and mining markets (each such entity
in such industry or market is referred to as a “Competing Business”). The
Participant shall not be deemed to be in violation of this covenant solely by
virtue of his or her ownership of not more than two percent (2%) of any company
the stock of which is traded on a recognized securities exchange. References in
this Section 11 to the “Company” shall include its Subsidiaries and Affiliates.
The Company intends to restrict your activities following your employment with
the Company only to the extent that your affiliation with a Competing Business
may be detrimental to the Company. To avoid unduly





--------------------------------------------------------------------------------





restricting your future employment, you should consult with the Company’s
General Counsel (or officer of the Company fulfilling the same functions) if you
intend to provide services to any potentially Competing Business during the
one-year restricted period. The Company will consider the individual
circumstances of such requests and will not unreasonably withhold consent.
(b)Non-Solicitation of Customers. While employed by the Company and for a period
of one (1) year after the Participant’s Termination of Service with the Company
for any reason, the Participant shall not, directly or indirectly, on behalf of
a Competing Business solicit or attempt to divert the business or patronage of
any business entity that has purchased materials or products from the Company
within two (2) years prior to such Termination of Service and shall not assist
any person or business entity in planning or making such a solicitation.


(c)Non-Solicitation of Employees. While employed by the Company and for a period
of one (1) year after the Participant’s Termination of Service with the Company
for any reason, the Participant shall not, directly or indirectly, solicit or
assist another person or entity to solicit any person who consults with the
Company or is employed by the Company to cease consulting with the Company or to
leave the employ of the Company or to accept a consulting or other business
relationship or employment with another person or entity, whether or not a
Competing Business.


(d)Non-Disparagement. The Participant shall not disparage the Company or its
business, agents, servants, employees, officers or directors.


(e)Confidentiality. The Participant shall not disclose, divulge or use any
non-public information of the Company, including, but not limited to,
manufacturing processes, customer lists, marketing plans or procedure
proprietary information and trade secrets.


(f)Notice of Rights under Applicable Law. Notwithstanding anything in this
Agreement to the contrary, nothing in this Agreement shall impair the
Participant’s rights under the whistleblower provisions of any applicable
federal law or regulation or, for the avoidance of doubt, limit the
Participant’s right to receive an award for information provided to any
government authority under such law or regulation. The Company hereby informs
the Participant that, notwithstanding any provision of this Agreement to the
contrary, an individual may not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that
(i) is made in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, and solely for the purpose of
reporting or investigating a suspected violation of law, or (ii) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding. Further, an individual who files a lawsuit for retaliation by an
employer for reporting a suspected violation of law may disclose the employer’s
trade secrets to the attorney and use the trade secret information in the court
proceeding if the individual files any document containing the trade secret
under seal and does not disclose the trade secret, except pursuant to court
order.


(g)Consideration and Remedies. The Participant recognizes and acknowledges that
the opportunity to earn compensation or receive Shares under this Agreement is
adequate consideration for the covenants set forth in this Section 11. The
Participant further acknowledges that the Company has no adequate remedy at law
should the Participant violate or threaten to or attempt to violate any one or
more of the covenants in this Section 11, and the Participant agrees that the
Company is entitled to an injunction or other equitable relief restraining the
Participant from violating or threatening to or attempting to violate any one or
more of the covenants set forth in this Section 11 and, prior to a Change in
Control, any PSUs that have not yet vested or Shares that have not yet been
delivered to the Participant shall be forfeited as a result of any such action.


12.Section 409A. This Agreement and the PSUs granted hereunder are intended to
comply with the requirements of Section 409A of the Code or an exemption or
exclusion therefrom, and, with respect to PSUs that





--------------------------------------------------------------------------------





are subject to Section 409A of the Code, the Incentive Plan and this Agreement
shall be interpreted and administered in all respects in accordance with Section
409A of the Code (including with respect to the application of any defined
terms, such as Change in Control, to PSUs that constitute nonqualified deferred
compensation, which defined terms shall be interpreted to have the meaning
required by Section 409A of the Code to the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A of the Code). Each
payment (including the delivery of Shares) under the PSUs that constitutes
nonqualified deferred compensation subject to Section 409A of the Code shall be
treated as a separate payment for purposes of Section 409A of the Code. In no
event may the Participant, directly or indirectly, designate the calendar year
of any payment to be made under this Agreement that constitutes nonqualified
deferred compensation subject to Section 409A of the Code. Notwithstanding any
other provision of this Agreement to the contrary, if the Participant is a
“specified employee” within the meaning of Section 409A of the Code (as
determined in accordance with the methodology established by the Company as in
effect on the date of Termination of Service), amounts that constitute
nonqualified deferred compensation within the meaning of Section 409A of the
Code that would otherwise be payable by reason of the Participant’s Separation
from Service during the six (6)-month period immediately following such
Separation from Service shall instead be paid or provided on the earlier to
occur of (i) the first business day following the date that is six (6) months
following the Participant’s Separation from Service and (ii) the date of the
Participant’s death.


13.Miscellaneous.


(a)Governing Law. This Agreement shall be governed and construed in accordance
with the domestic laws of the Commonwealth of Pennsylvania without regard to
such Commonwealth’s principles of conflicts of laws.


(b)Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the successors, permitted assigns, heirs,
executors and administrators of the parties hereto. Neither this Agreement, nor
any rights hereunder, shall be assignable or otherwise subject to hypothecation
without the consent of all parties hereto.


(c)Entire Agreement; Amendment. This Agreement contains the entire understanding
between the parties hereto with respect to the subject matter of this Agreement
and supersedes all prior and contemporaneous agreements and understandings,
inducements or conditions, express or implied, oral or written, with respect to
the subject matter of this Agreement, including, without limitation, the terms
of any employment or change of control agreement to which the Participant is a
party, except with respect to the definitions of “Cause” and “Disability” as may
be set forth in any such Individual Agreement that becomes applicable on a
Change in Control, which definitions shall apply to the PSUs from and after such
Change in Control. This Agreement may not be amended or modified without the
written consent of the Company and the Participant.


(d)Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, each of which, when so executed and delivered, shall be taken to
be an original and all of which together shall constitute one document.


(e)Compliance with Corporate Policies. No delivery of Share shall be made under
this Agreement or in respect of the PSUs, unless the Participant has fully
complied with all policies of the Company, applicable to employees, including,
but not limited to, the Company’s Corporate Guidelines for Business Conduct and
Ethics.


14.Clawback. The Participant acknowledges and agrees that PSUs granted hereunder
and the Shares received in respect thereof shall be subject to the clawback
provisions set forth in Section 15(j) of the Incentive Plan, the terms of any
clawback policy that the Company may adopt and that is applicable to the
Participant, as it





--------------------------------------------------------------------------------





may be amended from time to time, and any provision of applicable law relating
to cancellation, rescission, payback or recoupment of compensation, and the
Participant shall pay any Forfeiture Amount required by Section 15(j) of the
Incentive Plan, or any other amount as required by the terms of any such policy
or applicable law.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.




ALLEGHENY TECHNOLOGIES INCORPORATED
By:     siga01.gif [siga01.gif]                
Name:    Elliot S. Davis
Title:    Senior Vice President, General Counsel,
    Chief Compliance Officer
and Corporate Secretary


    







--------------------------------------------------------------------------------





[Appendix A] 6 


TSR Peer Group:


table1a01.gif [table1a01.gif]table2.gif [table2.gif]














Total Shareholder Return is calculated based on the Fair Market Value of a share
of Common Stock as of the end of the Performance Period, plus dividends paid on
a share of Common Stock during the Performance Period, divided by the Fair
Market Value of a share of Common Stock at the beginning of the Performance
Period. For purposes of determining the Company’s Total Shareholder Return:


•
“Fair Market Value” means, as of any given date, the average of the high and low
trading prices of the Common Stock on the New York Stock Exchange (the “NYSE”)
or, if the Common Stock is not then traded on the NYSE, on such other national
securities exchange on which the Common Stock is admitted to trade, or, if none,
on the National Association of

                                     
6 Applicable to senior leadership awards that include the TSR component





--------------------------------------------------------------------------------







Securities Dealers Automated Quotation System if the Common Stock is admitted
for quotation thereon; provided, however, that if there were no sales reported
as of such date, Fair Market Value shall be computed as of the last date
preceding such date on which a sale was reported, provided, further, that if any
such exchange or quotation system is closed on any day on which Fair Market
Value is to be determined, Fair Market Value shall be determined as of the first
date immediately preceding such date on which such exchange or quotation system
was open for trading.


•
For purposes of determining the Fair Market Value of a share of Common Stock at
the beginning and end of the Performance Period, the value shall be determined
as the average Fair Market Value for the thirty (30) days immediately preceding,
respectively, the first and last day of the Performance Period.



Calculation of Relative Total Shareholder Return: The extent to which the number
of PSUs which become vested under this Agreement based on the Performance Goals
shall be increased or decreased by the TSR Modifier shall be determined by
measuring the Company’s Total Shareholder Return as a percentage ranking in
comparison with the Peer Group Total Shareholder Return.







--------------------------------------------------------------------------------





Appendix [A][B]7 


“Disability” shall mean (a) prior to a Change in Control, any condition as a
result of which the Participant has been determined eligible to receive
long-term disability benefits under the Company’s long term disability plan and
(b) following a Change in Control, as defined in any change in control, salary
continuation or similar agreement between the Participant and the Company or any
of its Subsidiaries or Affiliates.
[“Good Reason” shall mean, without the Participant’s express written consent,
the occurrence of any one or more of the following:
(a)(i) a material diminution of the Participant’s position, authorities, duties,
responsibilities or status (including offices, titles, or reporting
relationships) as an employee of the Company (or those of the supervisor to whom
the Participant is required to report, including a requirement that the
Participant report to a corporate officer or other employee rather than directly
to the Board), in each case, from those in effect as of immediately prior to the
Change in Control, or (ii) the assignment to the Participant of duties or
responsibilities inconsistent with his or her position as of immediately prior
to the Change in Control, other than an insubstantial and inadvertent act that
is remedied by the Company promptly after receipt of notice thereof given by the
Participant;


(b)the Company’s requiring the Participant to be based at a location in excess
of thirty-five (35) miles from the location of the Participant’s principal job
location or office immediately prior to the Change in Control, except for
required travel on the Company’s business to an extent consistent in all
material respects with the Participant’s business travel obligations as of
immediately prior to the Change in Control;


(c)(i) a reduction in the Participant’s annual base salary, (ii) a material
reduction in the Participant’s target annual incentive opportunity or (iii) a
material reduction in the other compensation and benefits provided or made
available to the Participant from the Company, in each case, from those in
effect immediately prior to the Change in Control or, if greater, following the
Change in Control; or


(d)a material diminution in the budget over which the Participant retains
authority relative to such budget immediately prior to the Change in Control.


The Participant’s mental or physical incapacity following the occurrence of an
event described above shall not affect the Participant’s ability to terminate
employment for Good Reason, and the Participant’s death following delivery of a
notice of termination for Good Reason shall not affect the Participant’s
estate’s entitlement to benefits provided upon a termination of employment for
Good Reason.


To invoke a termination for Good Reason, the Participant shall provide written
notice to the Company of the existence of one or more of the conditions
described above within ninety (90) days following the Participant’s knowledge of
the initial existence of such condition or conditions, specifying in reasonable
detail the conditions constituting Good Reason, and the Company or its Affiliate
shall have thirty (30) days following receipt of such written notice (the “Cure
Period”) during which it may remedy the condition. If the Company or the
Affiliate fails to remedy the condition constituting Good Reason during the
applicable




                                     
7 Depending on whether Appendix A addressing the terms of the TSR Modifier is
included.







--------------------------------------------------------------------------------





 


Cure Period, the Participant’s Termination of Service must occur, if at all, no
later than sixty (60) days following the initial existence of such condition.]
8 


    
“Retirement” shall mean, (a) prior to a Change in Control, a termination of
employment with the Company and each Subsidiary of the Company, with the consent
of the Company at or after (i) attaining age 55 and (ii) completing five years
of employment with the Company or any Subsidiary of the Company and (b)
following a Change in Control, at or after (i) attaining age 55 and (ii)
completing five years of employment with the Company or any Subsidiary of the
Company.






















































































                                     
8 Applicable to executives who are party to a Change in Control Severance
Agreement





